PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/926,323
Filing Date: 10 Jul 2020
Appellant(s): YOO, Chang Hun



__________________
Sang Yoon Kang
(Reg. No. 75,762)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.

GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Final Office Action dated December 17, 20210(“FOA”) from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS” (Section III below). New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
RESPONSE TO ARGUMENTS
The following is a response to the arguments made by Appellant in the Appeal Brief filed April 14, 2021, organized to correspond to Appellant’s arguments in the order provided.
	A.	The 35 U.S.C. 101 Rejection is Proper
In response to Applicants' general assertion on pages 10-18 of the Appeal Brief, under the heading of “1. The pending claims recite patent-eligible subject matter and thus satisfy Section 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance ("2019 PEG"), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 2 (a “method for providing a financial transaction by a virtual card number, performed by a virtual card number verifying [entity] and a virtual card number generating [entity], each of which includes a virtual card number generation function”) is directed to a process in the instant case. The limitations of “receiving, by…the virtual card number verifying [entity], from the virtual card number generating [entity], a signal including a virtual card number, wherein: the virtual card number generating [entity] generates the virtual per se, and/or executable instructions), nothing in the claim precludes the steps recited in claim 2 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 2 recites an abstract idea, as do independent claims 1 & 16 based on similar reasoning and rationale, contrary to Applicants’ argument on pages 10-13 of the Appeal Brief that the claims are not directed to an abstract idea. 
The Examiner also respectfully disagrees with Applicants’ arguments on pages 13-18 of the Appeal Brief that even assuming arguendo that the claims are directed to an abstract idea or judicial exception of methods of organizing human activity, they still somehow are integrated generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 2) perform the steps of: receiving, by the virtual card number verifying entity, from the virtual card number generating entity, a signal including a virtual card number (e.g., a human being receiving a signal, which comprise any form of data), wherein: the virtual card number generating entity generates the virtual card number by combining a fixed code with a plurality of detailed codes (e.g., human-based analysis e.g., hand-written and/or mental calculations); the fixed code is a code, combined to a predetermined location in the virtual card number, for determining a card issuer or a card type corresponding to a real card number; the plurality of detailed codes is selected according to a predetermined rule (same); and the virtual card number generating entity: transmits the virtual card number through the virtual card number generating entity (e.g., human-based transmission of any form of data); and transmits a data exchange signal including the virtual card number through the virtual card number generating entity (same), or display the virtual card number (e.g., human-based display of any data); extracting, by the virtual See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
As an additional note with respect to claims 1 & 16, Applicants’ arguments regarding the “magnetic cells”, “PCB”, “IC”, and “circuitry” are unavailing because as already discussed above, these elements are merely generic computing components that are ignored in the 2019 PEG analysis. Are Applicants trying to invent magnetic cells, PCBs, ICs, or circuitry? Unlikely. Applicants are instead attempting to patent a method of organizing human activity utilizing these generic computing components, which is clearly ineligible under 35 U.S.C. 101.
Moreover, in response to Applicants’ arguments on pages 16-18 of the Appeal Brief for Step 2B, the claims also do not amount to “significantly more” than the judicial exception of methods of organizing human activity because as demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of facilitating financial transactions by virtual card numbers or generating virtual card numbers. Moreover, the present claims are directed to a business solution (being able to more efficiently generate virtual card numbers to process financial transactions) to a business problem (the inefficiencies and obstacles in generating virtual card numbers for financial 
Finally, Examiner also disagrees with the comparisons made to the Federal Circuit case of Berkheimer v. HP Inc., 881 F.3d 136 (Fed. Cir. 2018) as well as the Berkheimer memorandum on pages 16-18 of the Appeal Brief. The facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. The parsing and comparing of claims 1-3 and 9 are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as editing, sorting and storing. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer memo test in that in the Step 2B analysis, an additional element is not well-understood, routine or conventional until the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. 
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata cited above. 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
For these reasons and those stated in the rejection above, the rejection of pending claims 1-18 under 35 U.S.C. 101 is proper.
B.	The 35 U.S.C. 103 Rejections are also Proper
For the same reasons as discussed above in the restatement of the rejections, all the above 35 U.S.C. 103 rejections are proper.
C.	The Nonstatutory Double Patenting Rejection is also Proper
For the same reasons as discussed above in the restatement of the rejections, the nonstatutory double patenting rejection of claims 2, 5, 7-8, 10-11 & 16 is proper.

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

Timothy T. Hsieh
/T.T.H./
Examiner, Art Unit 3699

July 24, 2021

Conferees:


/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      
                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.